Cuyahoga County, No. 64029. On motion for leave to file brief amicus curiae by Central Ohio Transit Authority and Laketran Regional Transit Authority, motion for leave to file brief amicus curias by Ohio Municipal League et al., motion for leave to file brief amicus curiae by Cleveland Board of Education, motion for leave to file brief amicus curias by Ohio Public Transit Association, motion for leave to file brief amicus curiae by County Commissioners Association of Ohio, motion for leave to file brief amicus curias by Ohio School Boards Association, and motion to file instanter by Ohio School Boards Association. Motions granted.